NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                                Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted February 13, 2014
                             Decided February 13, 2014

                                       Before

                        RICHARD A. POSNER, Circuit Judge

                        ANN CLAIRE WILLIAMS, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 13‐2773

UNITED STATES OF AMERICA,                   Appeal from the United States District
     Plaintiff‐Appellee,                    Court for the Eastern District of Wisconsin

      v.
                                            No. 12‐CR‐00164
DANNY A. SORIA, 
    Defendant‐Appellant.                    Rudolph T. Randa,
                                            Judge.

                                     O R D E R

        Danny Soria used a peer‐to‐peer network to download child pornography. FBI
agents executed a search warrant at his home and found 134 videos and 1,073 images of
child pornography on his computers and storage media. After the district court denied
Soria’s motion to suppress the evidence from the search, he pleaded guilty
unconditionally to one count of receiving child pornography. 18 U.S.C. § 2252A(a)(2).
He was sentenced to 60 months’ imprisonment—the statutory minimum for the offense,
id. § 2252A(b)(1)—and 10 years’ supervised release. His plea agreement includes a
waiver of his right to appeal any sentence within the statutory maximum except on
No. 13‐2773                                                                             Page 2

grounds that the sentencing judge considered constitutionally impermissible factors or
that his appointed lawyer was ineffective.

       Soria filed a notice of appeal despite the waiver, but his lawyer believes that the
appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744
(1967). Soria has not responded to his lawyer’s motion, see CIR. R. 51(b), and we confine
our review to the matters discussed in counsel’s facially adequate brief, see United States
v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 

        Counsel advises that Soria does not want his guilty plea set aside, so the lawyer
appropriately omits discussion about the adequacy of the plea colloquy or the
voluntariness of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.2012);
United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002). It follows, says counsel, that
Soria’s appeal waiver makes this case frivolous. We agree. An appeal waiver stands or
falls with the guilty plea. United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United
States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011); United States v. Cole, 569 F.3d 774,
776 (7th Cir. 2009). And, as counsel notes, the exceptions to Soria’s waiver are not
applicable. Accordingly, we must enforce Soria’s appeal waiver.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.